      Case 5:20-cv-00438-FB Document 29 Filed 05/11/20 Page 1 of 1




                           USPSTRACKNG#
                                                                                                                         JF:ca                     Paid
                                                                                                            I
               I                     N     III     I llIll    H I

             9590 9402 5679 9346                             183      01                                    '/
             United States                          Sender: Please print your namedcttess, and                          ZlP44A       this box'
             PtaJ..Sejyice
                         CEj/rU           V                                    Clerk,         U     S. District Court            *
                                                                    655 E Ceser E Chavez Blvd Rm G65
                                                                         San Antonio, Texas 78206
                      MAY 11 200
         USM
      WTRNRIc
       CLERK                                   -
                                                   COURT




        -1




      Co iplete items 1,2, and 3.                                                  A. Signature
      Pri t your name and address on the reverse                                   x                                                   0 Agent
      so hat we can return the card to you.                                                                                            0 AddRS5
      Afl ch this card to the back of the mailpiece,                               B. Received by (Printed Name)             IC.     Date of DeUvery
      or n the front if space permits.
 1.   Ad IaAddressMtr                                                              D.   sde!ivery"                           I




                                                                                        If   YES,   enr deliv                        IN]   o
      Th Honorable Ken Paxton                                                                                     ILCENTER'
                                                                                                      I
      Te :as Attorney General
      30 W. 15th Street
      AL stin, Texas 78701
                                                                                                           OFFICE OF THE                       I
                                                                                                                NY craJJL
                                                                                    Service Type                           U     lf   lIáss®  I
                                                                                     ult Signature                         0 RegIstered MSIITM
      ii iiiii     lII 111111   II   1111111   IIIIIIIIIIU    III              0
                                                                                     uif Signature Restricted Dellvety
                                                                                   Certified Mail®
                                                                                                                           0 gstered Mall Restricted
                                                                                                                          )3letum Receipt for
       1590 9402 5679 9346 1883 01            0                                    CertifIed Mail Restricted Delivery
                                                                                                                             MerchandIse
______ ______________________________________ o                                    Collect on Delivery
 2. Mile Number (rranfer fmm eMt kthII        0                                    Collect on Delivery Restricted Delivery 0 Signature ConfimlatloniM
                                                                                     ured Mail                             0 Signature Confirmation
             019 2280 0002 0825 3784                                                 ureMailRestioelivery                    RestrictedDefivery
                                                                           I        ver

 PSFo n3811,JuIy2O15Pslmso-o2-000-9os                                                                                    Domestic Return Receip
